EXHIBIT 3.1 CERTIFICATE OF DESIGNATION OF RIGHTS, PREFERENCES AND LIMITATIONS OF THE SERIES B REDEEMABLE CONVERTIBLE PREFERRED STOCK OF MAGNUM HUNTER RESOURCES CORPORATION Magnum Hunter Resources Corporation, a corporation organized and existing under the General Corporation Law of the State of Delaware, in accordance with Sections 151 of the Delaware General Corporation Law, DOES HEREBY CERTIFY: FIRST: The name of the corporation is Magnum Hunter Resources Corporation (formerly known as Petro Resources Corporation and Kid Critter U.S.A., Inc., the “Corporation”). SECOND: The original Certificate of Incorporation of the Corporation was filed with the Secretary of State of the State of Delaware on June 4, 1997. THIRD: This Certificate of Designation for the Corporation’s Series B Redeemable Convertible Preferred Stock (the “Series B Preferred Stock”) was duly adopted by the affirmative vote of the Corporation’s Board of Directors (the “Board of Directors”) on February 10, 2010, and is as follows: 1.Designation, Amount and Par Value. The series of Preferred Stock shall be designated as the Corporation’s Series B Redeemable Convertible Preferred Stock, and the number of shares so designated shall be 5,000,000 (which number includes 1,000,000 shares of Series B Redeemable Convertible Preferred Stock reserved exclusively for the payment of dividends in kind). Each share of SeriesB Preferred Stock shall have a par value of $0.01 and a stated value equal to $3.75 (the “Stated Value”). 2.Definitions. In addition to the terms defined elsewhere in this Certificate of Designation, the following terms have the meanings indicated: “Business Day” means any day other than Saturday, Sunday and any day on which banks are required or authorized by law to be closed in the State of Texas. “Commission” means the Securities and Exchange Commission. “Common Stock” means the common stock of the Corporation, par value $0.01 per share. “Dividend Rate” means 2.75% per annum of the sum of (i) the Stated Value per share of Series B Preferred Stock plus (ii) all accrued but unpaid dividends on such share of Series B Preferred Stock that remain unpaid following the Dividend Payment Date when due, in each case as adjusted for any stock split, stock dividend, stock combination or other similar transactions with respect to the Series B Preferred Stock. “Eligible Market” means any of the New York Stock Exchange, the NYSE Amex, the NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC Bulletin Board. “Fair Market Value” of any property means the fair market value thereof as determined in good faith by the Board of Directors, which determination must be set forth in a written resolution of the Board of Directors, in accordance with the following rules: (i)for a security traded or quoted on a national securities exchange or automated quotation system, the Fair Market Value will be the average of the closing prices of such security on such exchange or quotation system over a 20-trading day period ending on the trading day immediately prior to the date of determination; (ii)for Common Stock that is not so traded or quoted, the Fair Market Value shall be determined:(x) mutually by the Board of Directors and the Holders of at least a majority of the then outstanding shares of Series B Preferred Stock, (y) by the Board of Directors based on a valuation of the Corporation not less than the implied valuation of the Common Stock based on an arms’-length sale of equity securities to a non-affiliate third-party within six months prior to the date of determination, or (z) by a nationally recognized investment banking or accounting firm (whose fees and expenses will be paid by the Corporation) selected by mutual agreement between the Board of Directors and the Holders representing a majority of the then outstanding shares of Series B Preferred Stock; or (iii)for any other property, the Fair Market Value shall be determined by the Board of Directors assuming a willing buyer and a willing seller in an arm’s-length transaction; provided that if Holders representing a majority of the then outstanding shares of Series B Preferred Stock object to a determination of the Board of Directors made pursuant to clause (ii)(y) or clause (iii), then the Fair Market Value of such property will be as determined by a nationally recognized investment banking or accounting firm (whose fees and expenses will be paid by the Corporation) selected by mutual agreement between the Board of Directors and the Holders representing a majority of the then outstanding shares of Series B Preferred Stock. “Holder” means any holder of Series B Preferred Stock. “Junior Securities” means (i) the Common Stock and all other outstanding equity or equity equivalent securities of the Corporation, including but not limited to the Corporation’s 10.25% Series C Cumulative Perpetual Preferred Stock (the “Series C Stock”), and (ii) all equity or equity equivalent securities issued by the Corporation after the Original Issue Date that do not rank senior to or paripassuwith the Series B Preferred Stock. “Original Issue Date” means the date of the first issuance of any shares of the Series B Preferred Stock regardless of the number of transfers of any particular shares of Series B Preferred Stock and regardless of the number of certificates that may be issued to evidence such Series B Preferred Stock. “Person” means any individual or corporation, partnership, trust, incorporated or unincorporated association, joint venture or other non-corporate business enterprise, limited liability company, joint stock company, trust, organization, business, labor union or government (or an agency or subdivision thereof) or any court or other federal, state, local or other governmental authority or other entity of any kind. 2 3.Voting Rights. Except as otherwise required by law, the Series B Preferred Stock shall have no voting rights; provided, however, that so long as shares of Series B Preferred Stock are outstanding, the Corporation shall not, without the prior approval of the Holders of at least a majority of the then issued and outstanding shares of Series B Preferred Stock, voting as a separate class: (1)authorize or increase the authorized number of shares of Series B Preferred Stock or any shares of capital stock of the Corporation having any right, preference or priority ranking senior to or pari passu with Series B Preferred Stock, (2)authorize, adopt or approve any amendment to the Certificate of Incorporation, the Bylaws or this Certificate of Designation that would increase or decrease the par value or the Stated Value of the shares of the Series B Preferred Stock, alter or change the powers, preferences or rights of the shares of Series B Preferred Stock or alter or change the powers, preferences or rights of any other capital stock of the Corporation if after such alteration or change such capital stock would be senior to or pari passu with Series B Preferred Stock, (3)amend, alter or repeal the Certificate of Incorporation, the Bylaws or this Certificate of Designation so as to affect the shares of Series B Preferred Stock adversely, or (4)authorize or issue any security convertible into, exchangeable for or evidencing the right to purchase or otherwise receive any shares of any class or classes of capital stock of the Corporation having any right, preference or priority ranking senior to or pari passu with Series B Preferred Stock. The Holder of each share of Series B Preferred Stock shall be entitled to one vote per share of Series B Preferred Stock at the record date for determination of the stockholders entitled to vote on such matters, or, if no record date is established, at the date such vote is taken or the effective date of any written consent. 4.Dividends. (a)Holders shall be entitled to receive, out of funds legally available therefor, and the Corporation shall pay, cumulative dividends on the Series B Preferred Stock at the Dividend Rate per share. Dividends on the Series B Preferred Stock shall accrue daily commencing as of the Original Issue Date at the Dividend Rate then in effect, and shall be deemed to accrue from the Original Issue Date whether or not earned or declared and whether or not there are profits, surplus or other funds of the Corporation legally available for the payment of dividends.
